Citation Nr: 1314521	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial evaluation for a residual scar, status post hysterectomy, rated as 10 percent disabling prior to March 11, 2010, and as 0 percent disabling from March 11, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from June 1997 to December 2006.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Roanoke, Virginia certified this claim to the Board for appellate review.  

The Board remanded this claim to the RO for additional action in December 2010 and April 2012.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals no additional pertinent documents for consideration in support of this claim.


FINDINGS OF FACT

1.  Prior to March 11, 2010, the Veteran's abdominal scar, a residual of her hysterectomy and right fallopian tube removal, was tender, but well healed, superficial, stable and smaller than 12 square inches (39 square centimeters) and caused no limited motion or functional impairment.  

2.  Since March 11, 2010, the scar has been painful, but remains well healed, superficial, stable and smaller than 12 square inches and continues to cause no limited motion or functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for a residual scar, status post hysterectomy, prior to March 11, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes (DCs) 7801-7805 (2007 & 2012).

2.  The criteria for entitlement to an initial 10 percent evaluation for a residual scar, status post hysterectomy, from March 11, 2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes (DCs) 7801-7805 (2007 & 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Notice

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Ideally, the RO should provide a claimant VCAA notice prior to issuing an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason, the RO provided untimely notice or inadequate or incomplete notice, the error can be effectively "cured" by providing additional VCAA notice and then readjudicating the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  If such action is taken, the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial and instead must be judged on a case-by-case basis.  As the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO in this case sent the Veteran VCAA notice by letter dated in April 2012,  after initially deciding this claim.  The letter is therefore untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in November 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

This letter satisfies the content requirements of the VCAA.  Therein the RO informed the Veteran of the evidence needed to substantiate her claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was reviewing her claim pursuant to this duty.  The RO provided the Veteran all necessary information on disability ratings and effective dates.  It identified the evidence the RO had requested and/or received in support of the Veteran's claim and the evidence it was responsible for securing.  They noted that the RO would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided she identified its sources, but that it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of this claim, and is not prejudiced by any technical notice deficiency along the way, including the previously mentioned untimely notices.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir., 2004).  Neither the Veteran nor her representative asserts that VA failed to comply with VCAA's notice provisions.

B.  Assistance

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The RO obtained all evidence the Veteran identified as being potentially pertinent to her claim, including service and post-service treatment records and information from the Social Security Administration (SSA).  In addition, the RO afforded the Veteran VA examinations, during which examiners addressed the severity of the Veteran's hysterectomy scar.  The Veteran does not now contend that there is other information or evidence to submit in support of this claim or that the VA examinations were inadequate. 


II.  Analysis

The Veteran claims the initial 10 and 0 percent ratings assigned her abdominal scar do not accurately reflect the severity of the symptoms associated with that scar. According to written statements she and her representative submitted during the course of this appeal, the scar is extremely painful, tender and deep, the latter because doctors made incisions there for 6 abdominal surgeries (4 cesarean sections, an abdominoplasty and a hysterectomy), causes limited abdominal motion, and has necessitated the use of pain patches and injections into the scar.  The Veteran asserts that, during the most recent examination, the Veteran had scar-related inflammation and edema and a tender abdomen and pelvis.

Her spouse and J. F., a woman who cared for her children from 2000 to 2006, submitted statements in support of this claim, which attest to the fact that the Veteran has significant medical problems secondary to her pelvic adhesive disease and hysterectomy.  According to J. F., these medical problems began crippling the Veteran at a young age.  

According to the Veteran's spouse, the Veteran's multiple abdominal surgeries, including the hysterectomy, caused massive scarring on her body.  Allegedly, at one point, a doctor administered trigger point injections into the Veteran's abdomen, which initially numbed her skin, but have since worn off.  The spouse contends that, thereafter, she experienced pain from the injections.  Neither statement refers specifically to the scar at issue in this decision

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During service in March 2006, the Veteran underwent a total abdominal hysterectomy and laparoscopy and learned that she had pelvic adhesive disease.  Thereafter, she experienced residuals of the procedures and continued to report abdominal/pelvic pain.  In June 2006, a physician described the scar that developed secondary to the hysterectomy as firm to palpation consistent with keloid formation.  In November 2006, another considered scar infiltration.

Following discharge, the RO awarded the Veteran service connection for, in part, pelvic adhesive disease, status post laparoscopy and hysterectomy, rated 30 percent disabling, a hysterectomy with right fallopian tube removal, rated 30 percent disabling, and a scar from the hysterectomy with right fallopian tube removal, at issue in this decision.  

In various written statements and medical histories dated during the course of this appeal, the Veteran reported symptoms associated with the pelvic adhesive disease, or which represent non-scar residuals of the hysterectomy with right fallopian tube removal.  The Board is not interested in such symptoms/residuals as the only disability at issue in this case is the scar from the hysterectomy.  Below, the Board considers reported symptoms of that scar in determining its severity.  

The RO has rated this scar as 10 percent disabling from December 6, 2006 and as 0 percent disabling from March 11, 2010, pursuant to Diagnostic Code (DC) 7804.  Also applicable to this claim are DCs 7801, 7802 and 7805.  

During the course of this appeal, VA amended the rating criteria for skin disabilities, which include scars.  See 73 Red. Reg. 54,708 (Sept. 23, 2008).  The amended criteria are effective for claims filed on or after October 23, 2008 or where the claimant requests consideration under the amended criteria.  The Veteran in this case initiated the claim at issue prior to October 23, 2008 and her statements include no explicit request to have this claim evaluated under the amended criteria.  The former criteria are thus applicable here. 

According to those criteria, scars, other than of the head, face, or neck, which are deep or cause limited motion, are to be rated under DC 7801.  DC 7801 provides that a 10 percent evaluation is assignable for such scars when the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Notes (1), (2) (2007).

Scars, other than of the head, face, or neck, which are superficial and do not cause limited motion, are to be rated under DC 7802.  DC 7802 provides that a 10 percent evaluation is assignable for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (2) (2007). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  Other types of scars are to be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007). 

The Veteran's assertions, considered in conjunction with all pertinent medical documents of record, establish that the Veteran's post-hysterectomy scar disability picture more nearly approximates the criteria for a higher initial evaluation, but from March 11, 2010 only.  Prior to March 11, 2010, this disability picture does not more nearly approximate the criteria for a higher initial evaluation.  

A.  Schedular

1.  Prior to March 11, 2010

During the Veteran's initial VA examination conducted in September 2006, the Veteran did not report and the examiner did not note any symptoms associated with, or any functional limitation caused by, the hysterectomy scar.  The VA examiner indicated that the scar measured 27 cm. by .2 cm, was not tender or disfiguring, and involved no ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation , abnormal texture, inflammation or edema.  

The Veteran began reporting pain associated with the scar in 2007.  During treatment visits beginning in September 2007, medical professionals at a Naval Medical Center objectively confirmed the painful scar, taught the Veteran to massage it, and administered trigger point injections.  As alleged, after one injection in November 2007, the Veteran reportedly experienced severe pain for a couple of days.  In December 2007, while undergoing an evaluation in support of a claim for SSA benefits, a physician described the scar as stable.

During a VA examination conducted in August 2007, the Veteran did not specifically report any scar-related complaints, but the VA examiner noted that the scar was tender.  The examiner also noted that it was well healed, measured 36 cm. by .5 cm., and had no adherence, ulceration, discoloration, disfigurement or other abnormalities.  

Prior to March 11, 2010, no medical professional noted that the Veteran's hysterectomy scar measured at least 12 square inches (39 sq. cm), was unstable or caused functional limitation of the abdomen or other body part, or that the Veteran had more than one scar secondary to her hysterectomy.  Had any of these findings existed, the Veteran might have been entitled to an initial evaluation in excess of 10 percent under one of the DCs governing the ratings of scars.  As it was, medical professionals noted a tender/painful scar only, which entitles the Veteran to an initial 10 percent evaluation under DC 7804 for the time period at issue.

The Veteran asserts that this scar limits her abdominal motion.  In the record there is discussion regarding the Veteran's inability to move, including by standing up straightly, secondary to abdominal abnormalities.  No discussion pinpoints the hysterectomy scar as the cause of the limitation, but rather blames the pain of the Veteran's pelvic adhesive disease.  

The Veteran also asserts that, during VA examinations, the Veteran had scar-related inflammation and edema and a tender abdomen and pelvis.  The reports of these examinations indeed confirm inflammation, edema and tenderness, but of the abdomen, not the scar, or more precisely, associated with the adhesions of the Veteran's pelvic adhesive disease.

Given that, prior to March 11, 2010, the Veteran's abdominal scar, a residual of her hysterectomy and right fallopian tube removal, was tender, but well healed, superficial, stable and smaller than 12 square inches (39 square centimeters) and caused no limited motion or functional impairment, the Board concludes that the criteria for entitlement to an initial schedular evaluation in excess of 10 percent for a residual scar, status post hysterectomy, prior to March 11, 2010, are not met.  


2.  From March 11, 2010

On March 11, 2010, the Veteran underwent a VA examination, during which she reported a painful scar with no skin breakdown or any other symptoms.  She also reported that the scar did not cause any functional impairment.  

The VA examiner did not objectively confirm a painful scar during his physical examination, instead noting that it was linear, not painful or disfiguring and superficial, measured 30 cm. by .5 cm., had no skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation, and did not limit the Veteran's function, including her motion.  In the diagnosis section of his report, which referred not only to the pelvic adhesive disease and hysterectomy, but also the scar, he noted pain with all activities.  

The Veteran is competent to report pain as it is lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given that she reports such pain associated with her scar and the examiner confirmed such pain in the diagnosis section of his decision, the Board finds that, since March 11, 2010, the scar has been painful, but remains well healed, superficial, stable and smaller than 12 square inches (39 square centimeters) and continues to cause no limited motion or functional impairment.  Based on this finding, the Board concludes that the criteria for entitlement to an initial 10 percent schedular evaluation for a residual scar, status post hysterectomy, from March 11, 2010, are met.  

An initial evaluation in excess of 10 percent for a residual scar, status post hysterectomy, from March 11, 2010, may not be assigned.  There is no evidence indicating that, since that date, the scar has measured at least 12 square inches (39 sq. cm), been unstable or caused functional limitation of the abdomen or other body part, or that the Veteran has had more than one scar secondary to her hysterectomy.


B.  Extra-schedular & Total Disability Evaluations

In certain circumstances, a claimant may be assigned a higher initial evaluation on an extra-schedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign a rating on an extra-schedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extra-schedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

If the claimant or the evidence raises the question of entitlement to an increased rating on an extra-schedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate. The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. § 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.  

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted when a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  See also 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.18 and 4.19, including as concerning what constitutes substantially gainful versus just marginal employment.  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for [a] TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-5 (1994).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

Here, the Veteran has not raised the question of whether she is entitled to a higher initial evaluation for her hysterectomy scar on an extra-schedular basis.  Rather, she claims she is unemployable secondary to her pelvic adhesive disease and records from SSA confirm that she is in receipt of disability benefits for, in part, this disease.  In addition, she is also in receipt of a TDIU, effective the entire course of this appeal.  Referral, then, of this claim for extra-schedular consideration is thus unnecessary and the Board need not consider a TDIU claim.



ORDER

An initial evaluation in excess of 10 percent for a residual scar, status post hysterectomy, from March 11, 2010, is denied.

An initial 10 percent evaluation for a residual scar, status post hysterectomy, from March 11, 2010, is granted.


___________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


